Silverman, J. (concurring).
I agree with and vote for the result recommended by Justice Fein.
Defendant, twice given Miranda warnings, refused to talk. On the third occasion, Detective Daino gave him Miranda warnings, but, before any indication of waiver by defendant, Detective Daino first told defendant of the strong evidence against him. On the totality of circumstances, I think defendant’s privilege against self incrimination and his right to cut off questioning were violated. Accordingly his statements were not admissible as part of the People’s direct case.